DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the comma “,” in lines 8 and line 10 should be a semi-colon “;” (similar to line 3) and the limitation beginning with “a measuring unit…” should be indented similar to the limitations in lines 2 and 4..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As mentioned in the non-final rejection dated 10/1/2020, claim 1 (and the corresponding method claim 10) requires “an inductive sensor element” that is used to contactlessly detect a material feed height.  Specifically, claim 1 recites “a measuring unit configured for contactlessly detecting within the conveyor channel a material feed height of plants conveyed with the aid of the feeder, the measuring unit comprising at least one sensor unit comprising multiple sensor elements… wherein the at least one of the sensor elements is designed as an inductive sensor element”.  As is understood by the Examiner, an inductive sensor is used to detect metallic objects and that non-metallic substances (such as crops that are being harvested by the current invention) do not interact with the magnetic field produced by the inductive sensor (https://en.wikipedia.org/wiki/Inductive_sensor).  However, the Applicant failed to describe in the specification how the claimed inductive sensor element is able to detect a feed height of non-metallic objects (i.e. plants) and therefore failed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
According to Applicant’s response to the 112(a) rejection on page 6 of the Remarks, “the conveying device 6 comprises several metal elements.  The belt-carrying device 6 pivots around the axle of roller 15 dependent on the material feed height 9.  Dependent on height 9, the distance between the inductive sensors 10, 12 and the metal parts of the conveyor changes and consequently the inductive sensors 10, 12 generate different induction voltage signals which indicate changes in the material feed height”.  However, nowhere in the disclosure is this information mentioned or shown (and FIG.2 merely shows where the material feed height 9 is located) and Applicant failed to indicate where this subject matter was mentioned in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a measuring unit configured for contactlessly detecting within the conveyor channel a material feed height of plants conveyed with the aid of the feeder, the measuring unit comprising at least one sensor unit comprising multiple sensor elements… wherein the at least one of the sensor elements is designed as an inductive sensor element”. As mentioned in the 112(a) above, it is unclear how the claimed inductive sensor element is able to detect and determine a feed height of non-metallic plants since inductive sensors are known to detect metallic objects.
Claim 1 recites “at least one of the sensor elements is designed as an inductive sensor”.  It is unclear in what way the sensor element is designed as an inductive sensor, as opposed to the sensor element being an inductive sensor.  It is unclear if the sensor element IS an inductive sensor element or if the sensor element has features similar to an inductive element (i.e. contactless detection).  For the purposes of this examination, in light of the disclosure, the at least one sensor elements will be treated as an inductive sensor element.
Method claim 10 recites similar limitations as claim 1 and is therefore rejected in the same manner as claim 1.
Claim 1 recites “a harvesting machine” in line 3.  It is unclear if the harvesting machine in line 3 is a different structure from the claimed combine harvester in of claim 1.  According to page 10, line 32 of the specification “combine harvester” refers to the structure identified as reference character 1 in FIG.1.  According to page 15, line 3 of the specification, “harvesting machine” also refers to the structure identified as reference character 1 in FIG.1.  Accordingly, it is deemed that the harvesting machine in line 3 is the same structure as the combine harvester in line 1.  For the purposes of this examination, “a harvesting machine” in line 3 will be read and examined as -- the combine harvester --. 
Claims 5 and 6 recites “wherein the sensor unit comprises at least four sensor element”, in claim 5 and “… at least one elongated sensor strip” in claim 6.  However, claim 1 already recites “at least one sensor unit comprising multiple sensor elements” (3rd line from the bottom of claim 1).  It is unclear if the “at least four sensor element” and “at least one elongated sensor strip” in claims 5 and 6 differ from the “multiple sensor elements” already introduced in claim 1. If the sensor unit in claim 6 is the same structure as the sensor unit in claim 1, it is noted that claim 6 is broader than claim 1 by requiring a minimum of “one elongated sensor strip” whereas claim 1 requires multiple sensor elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satzler (US 6,213,870 B1) in view of Kormann (US 2004/00554457 A1) and Somes (US 4,360,996)..
Regarding claim 1, Satzler discloses a combine harvester comprising: 
at least one header (12) configured for cutting plants to be 5harvested with the aid of the harvesting machine; 
at least one feeder (14) configured for conveying the cut plants in a direction of a threshing mechanism, the feeder comprising at least one revolvingly driveable conveying unit (24) which, together with at least one channel wall (see fig.2) of the feeder, delimits 10a conveyor channel, and the conveying unit being configured for conveying the cut plants through the conveyor channel, at least one threshing mechanism (16) configured for removing fruits from the cut plants so that the fruits are then present separately from plant residue of the plants, and  
15a measuring unit (120) configured for contactlessly detecting (col.4, lines 35-38 discloses “a moisture sensor, an optical sensor, or any other known device used to sense a physical property of a crop”, wherein both moisture sensor and optical sensor detect contactlessly) within the conveyor channel a material feed height of plants (col.4, lines 32-31, the sensor 120 is used to sense “the size of the mat or clump of harvester crop” or crop thickness, which is equivalent to the material feed height) conveyed with the aid of the feeder, the measuring unit comprising at least one sensor unit (120).  
In column 4, lines 24-44 of Satzler, the at least one sensing unit (120)  is used to sense “the size of the mat or clump of harvested crop” by “sensing the amount of deflection of the second roller 32 as crop is advanced up the feederhouse 14 and under the conveyor 24” and that the sensing unit (120) “could be a moisture sensor, an optical sensor, or any other known device used to sense a physical property of a crop”, wherein an optical sensor is considered a “contactless” detecting sensor unit.  However, Satzler does not specifically mention using an inductive sensor element.
Kormann teaches that an inductive sensor (attached implement operating sensor 36) can be used as an alternate sensor to an optical sensor (para.[0021], “the attachment implement operating sensor is an electro-mechanically, inductive or electro-optically operating sensor that detects the movement of intake arrangement of the attached implement 20 (for example, transverse screw conveyor or intake chains)”[emphasis included]) (see paragraph [0021]; bottom of paragraph [0023] also mentions detecting crop throughput using the sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inductive sensor element of Kormann for the optical sensor element of Satzler, as an alternate and sufficient contactless sensor for detecting movement of the roller of the conveyor of Satzler for detecting the “the size of the mat or clump of harvested crop” or the claimed material feed height of plants.
Furthermore, Satzler does not specify the sensor unit comprising multiple sensor elements distributed 25across a width of the conveyor channel.
Somes et al. teaches that it is old and well known in the harvesting art for a crop throughput sensor unit to comprise at least four sensor elements (33) that are equidistantly arranged across a width of the conveyor channel (see FIG.2), in order to obtain a more accurate measurement of crop throughput through a combine harvester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit of Satzler to utilize a plurality of sensor unit as Somes teaches that using a plurality of sensor to measure crop throughput is old and well known in the harvesting art in order to obtain a more accurate result.

Regarding claim 4, the combination of Satzler, Kormann, and Somes et al. further discloses the combine harvester as claimed in claim 1, further comprising at least one evaluation unit (stall prevention system 18 of Satzler, which includes controller 130 of Satzler, modified similar to microcomputer 53 of Somes et al. in order to evaluate input from multiple sensors mentioned in the rejection of claim 1) which is connected to 30the sensor unit (33 of Somes et al.), the evaluation unit being configured to evaluate information from the individual sensor elements in such a way to obtain at least approximately one piece of information 16regarding a transverse distribution of the cut plants within the conveyor channel at least across one portion of the width of the conveyor channel (refer to FIG.4 and col.5, lines 59+ of Somes et al. which teaches how each sensor 33 information is evaluated).

Regarding claim 55, the combination discloses the combine harvester as claimed in claim 1, wherein the sensor unit comprises at least four sensor elements (33 of Somes) that are equidistantly arranged across a width of the conveyor channel (see FIG.2 of Somes).

	Regarding claim 8, the combination of Satzler and Kormann and Somes further discloses the combine harvester as claimed in claim 1, wherein the conveying unit comprises at least two oppositely positioned 20rollers (30, 32 of Satzler) and at least one endless belt (28) wrapped around the rollers, wherein at least one of the rollers is designed to be rotatably driveable (as suggested by the arrows in FIG.2).  

Regarding claim 9, the combination further discloses the combine harvester as claimed in claim 8, wherein the 25conveying unit comprises a plurality of conveyor slats (27 of Satzler) extending transversely to a feed direction (see FIG3.). 

Regarding claims 10 and 12, given the structure of a combine harvester, the claimed method steps would inherently be performed when using the system disclosed by Satzler.

Regarding claims 11, 13, and 14, given the structure of a combine harvester, the claimed method steps would inherently be performed when using the system disclosed by Satzler in view of Somes et al. (refer to FIG.4 and col.5, lines 59+ of Somes et al. which teaches how each sensor 33 information is evaluated).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satzler, Kormann, and Somes, according to claim 1 above, and further in view of Middelberg et al. (US 2015/0245560 A1). 
Regarding claim 6, the combination of Satzler, Kormann, and Somes discloses the combine harvester of claim 1 except wherein the 10sensor unit comprises at least one elongated sensor strip having a longitudinal axis that extends transversely to a feed direction of the feeder.
Middelburg et al. teaches a similar feeder house (9) comprising an elongated sensor unit (4, 4a) extending transversely to a feed direction of the feeder (see FIG.3) in order to obtain an accurate measure of crop flow through the feeder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of the combination to be a transversely extending elongated sensor strip similar to the of Middelburg et al. in order to obtain a more accurate measure of crop flow through the feeder.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satzler, Kormann, and Somes, as applied to claim 1 above, and further in view of Coers et al. (US 6,951,514 B1).
Regarding claim 7, Satzler, Kormann, and Somes discloses the combine harvester as claimed in claim 1, except wherein the 15sensor unit is situated outside the conveyor channel, below a channel wall designed as a channel base.  
Coers et al. teaches placing a crop throughput sensor unit (92) outside a feeder house (18) conveyor channel (62), bellow a channel wall, so as not to become an obstruction in the feeder house.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor unit of the combination to be located outside and below the conveyor channel, as taught by Coers et al., so as not to become an obstruction in the feeder house.


Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. With regards to the 112(a) enablement rejection, although the applicant provided an explanation of how the inductive sensor interacts with the metal parts of the conveyor device 6 on page 6 of the Remarks filed 12/14/2020 in order to measure the claimed “material feed height of plants” which depends on the height of the conveyor device 6, none of this information is mentioned in the disclosure and Applicant has failed to point out in the Remarks where this information is described in the original disclosure.  Accordingly, the 112(a) enablement rejection has been repeated since the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  With regards to Applicant’s argument that Kormann teaches an inductive sensor that detects movement of the attachment parts, which is not a teaching of placing inductive sensors to measure the material feed height in the conveyor channel, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection set forth above, Statzler teaches using an optical sensor to detect the “size of the mat or clump of harvested crop” (i.e. crop thickness, which is equivalent to crop/material feed height) by detecting the movement of the conveyor.  Kormann simply teaches that an inductive sensor 36 is a known alternative to an optical sensor (para.[0021]), and in addition, Kormann happens to use the inductive sensor or optical sensor to detect movement of an intake arrangement (i.e. conveyor or intake chains) of the attached implement 20 (shown in FIG.1 of Kormann as a feeder), similar to the sensor 120 of Statzler.  In addition, as mentioned in Applicant’s Remarks, Applicant’s claimed measuring unit does not directly detect the material feed height but rather detects the movement of the conveyor unit 6, which represents the material feed height, similar to Statzler’s measuring unit.
With regards to the placement of the sensors across a width of the conveyor channel, both Somes and Middlerberg teach such subject matter, as mentioned in the rejection above. 
Accordingly, claims 1 and 4-14 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DUMBURGER ET AL. (US 6,318,153) discloses a sensor for the non-contacting thickness gauging of a material (i.e. film) using a sensor element “selected from the group consisting of a capacitance sensor, an inductive sensor, and an optical sensor”(claims 1 and 3; see also col.2, lines 41+). MONTAGNU ET AL.  (US 6,407,858) teaches in column 5 lines 53+ the use an optical, capacitive or inductive position sense to detect the height of an object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671